I am in accord with the holdings in the Iowa and Minnesota cases cited by my Brother. The statute exempts from the provisions of the workmen's compensation law household or domestic servants and farm laborers. As said by Mr. Justice Hallam in the Minnesota case:
"Much farm work is done by the use of complicated machinery. There are tractor plows, self-binders and even combination harvester-threshers by means of which harvesting and threshing are done as one operation. *Page 670 
These and other operations may be done for others by one who is able to own the more complicated and expensive machinery. But it is all, nevertheless, farm work and the employee who does such work is a 'farm laborer' within the meaning of the compensation act."
I am for affirmance.